MEMORANDUM DECISION.
The defendant, Melvin Seavey, appeals from a conviction in Superior Court (Cumberland County) for operation of a motor vehicle after being found to be an habitual offender, in violation of 29 M.R.S.A. § 2298 (Supp. 1983-1984). The defendant argues that his conviction, and the sentence imposed thereon, are invalid because his habitual offender status was predicated on prior uncounseled misdemeanor convictions. This issue was resolved in State v. O’Neill, 473 A.2d 415 (Me.1984), where we held the sentence imposed for the defendant’s operation of a motor vehicle while an habitual offender did not violate his Sixth Amendment rights, even though the habitual offender status was based in part on a prior uncounseled OUI conviction. As we stated in O’Neill,
*1380the focus is not on reliability or nonrelia-bility of the previous uncounseled conviction, but on the mere fact of conviction or the mere fact of the adjudication of habitual offender status. [The defendant’s] present conviction and sentence to imprisonment is not punishment for his earlier ... conviction, but stems from his operation of a motor vehicle in direct contravention of the Secretary of State’s decision classifying him as an habitual offender and in open violation of the statutory prohibition purposely enacted to discourage repeated violations of traffic laws by that class of people.
Id., at 419. The defendant’s appeal is therefore denied.
The entry is:
Judgment affirmed.
All concurring.